Irvine, 0.
A former appeal in this case was dismissed for want of a final judgment. (Bartram v. Sherman, 46 Neb., 713.) Thereafter a final judgment was rendered dismissing the case in accordance with a general finding for defendant, and the appeal has been refiled. We can discover no questions presented by the record except questions of fact determined by the trial court on substantially conflicting evidence. In accordance with the uniform holding of this court, the judgment must therefore be affirmed.
Perhaps a further statement is required in one particular. The controversy depends largely on the location of a quarter-section corner. It is contended that the uncon*182tradicted testimony shows that the government monument was located in accordance with the claims of plaintiff, and that this should control, although the government survey resulting in its location was erroneous. It is true that the witnesses agree that a certain stone was found at the corner as the plaintiffs claim it is situated, and that no stone was found at the point where the defendant claims the corner is situated. The stone referred to was, however, of a different character than that described by the field notes of the government survey, and there was sufficient evidence from this, and also from its not being where the true monument should have been found, to sustain a finding that the stone was not a monument.
Affirmed.